Title: From Thomas Jefferson to James Monroe, 6 September 1795
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Monticello Sep. 6. 95

I wrote you on the 26th. of May last. Since that Mr. Jones has been here and Mr. Madison, and have communicated to me some of your letters. Mr. Jones is taking good measures for saving and improving your land, but of all this he will inform you. I inclose you a letter for Mde. Bellanger, which I leave open for your perusal as it’s contents may suggest to you some service to Derieux. I also inclose you a letter from him, and a draught on his uncle’s executors for 4000₶. which we must trouble you to remit in some way or other without loss if possible: and if it cannot be recieved without too sensible a loss, I think it had better lie. Observe that the money is not to be remitted to Derieux, as he has conveyed it to Colo. Gamble and Colo. Bell to satisfy debts. I think it had better be sent to Colo. Bell, who will pay to Gamble his part of it. If you recieve it, it may be a convenience and safety to all parties for you to apply a part of it to answer the little commissions I gave you for Froullé and La Motte, and to order me to pay their amount to Colo. Bell which I will do on sight of your order but name the sum I am to pay in dollars to avoid all questions of depreciation. In this case I would be willing to extend my commission to the procuring me some wines from Bordeaux to be purchased and shipped for me by Mr. Fenwick to Richmond, consigned to Colo. Gamble. I will note the wines at the foot of my letter. When you shall have read the letter to Madame Bellanger, be so good as to seal and send it to her.—I trouble you also with a letter to Madame de Tessé, whom I suppose to be in Switzerland. Pray find a safe conveyance, and recieve for me any letters she may send for me. She is a person for whom I have great friendship. Mr. Gautier, banker, successor of Grand, to whom I inclose another letter, can probably inform you how to address and forward that to Madame de Tessé.—Nothing has happened in our neighborhood worth communication to you. Mr. Randolph’s health was at the lowest ebb, and he determined to go to the  Sweet springs, where he still is. His last letter informs me that his amendment is so great as to give him hopes of an entire recovery.—In political matters there is always something new. Yet at such a distance and with such uncertain conveyances it is best to say little of them. It may be necessary however to observe to you that in all countries where parties are strongly marked, as the monocrats and republicans here, there will always be desertions from the one side to the other: and to caution you therefore in your correspondencies with Dawson who is now closely connected in speculations as we are told with Harry Lee with Steel become a consummate tory, and even Innes who has changed backwards and forwards two or three times lately.—Mr. Jay’s treaty has at length been made public. So general a burst of dissatisfaction never before appeared against any transaction. Those who understand the particular articles of it, condemn these articles, those who do not understand them minutely, condemn it generally as wearing a hostile face to France. This last is the most numerous class, comprehending the whole body of the people, who have taken a greater interest in this transaction than they were ever known to do in any other. It has, in my opinion, completely demolished the monarchical party here. The chamber of commerce in New York, against the body of the town, the merchants in Philadelphia, against the body of their town, also, and our town of Alexandria have come forward in it’s support. Some individual champions also appear. Marshal, Carington, Harvy, Bushrod Washington, Doctor Stewart. A more powerful one is Hamilton under the signature of Camillus. Adams holds his tongue with an address above his character. We do not know whether the President has signed it or not. If he has, it is much believed the H. of representatives will oppose it as constitutionally void, and thus bring on an embarrassing and critical state in our government.—If you should recieve Derieux’ money and order the wines, Mr. Fenwick ought to ship them in the winter months. Present my affectionate respects to Mrs. Monroe, and accept them yourself. No signature is necessary.
Wines to be procured and shipped by Mr. Fenwick from Bordeaux if it should be found advantageous to remit Mr. Derieux’s money in that way. They will come at my risk.
250. bottles of the best vin rouge ordinaire used at the good tables of Bordeaux, such as Mr. Fenwick sent me before.
125. bottles of Sauterne. Old and ready for use.
60. bottles of Frontignan.
60. bottles of White Hermitage of the first quality, old and ready for use.


P.S. The day after writing the preceding letter, yours of June 23. and 27. came to hand. I open this, therefore to acknolege the receipt, and thank you for the information given. Soon after that date you will have received mine of May 26. and percieve, by that and this, that I had taken the liberty of asking some services from you.—Yes, the treaty is now known here, by a bold act of duty in one of our Senators, and what the sentiments upon it are, our public papers will tell you, for I take for granted they are forwarded to you from the Secretary of State’s office. The same post which brought your letter, brought also advice of the death of Bradford, Atty. Genl. the resignation of E. Randolph (retiring perhaps from the storm he saw gathering) and of the resolutions of the chamber of commerce of Boston in opposition to those of the town of Boston in General. P. Marks is dead within these 24. hours. His wife had died some months before. I omitted in my letter to mention that J. Rutledge was appointed Chief Justice in the room of Mr. Jay, and that he, Govr. Pinckney and others of that Southern constellation had pronounced themselves more desperately than any others against the treaty.—Still deliver the letters to Made. Bellanger. A true state of the case, soothing and flattering terms may perhaps produce the execution of her last promise.

